UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of Date of Report (date of earliest event reported): January 7, 2010 GREENHOUSE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-156611 26-2903011 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5171 Santa Fe Street, Suite I San Diego, California 92109 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(858) 273-2626 1133 Old Bridge Place, Fort Wayne, Indiana 46825 (317) 524-1551 (Former name or former address, if changed since last report) Copies to: Peter Campitiello, Esq. Tarter
